328 So. 2d 544 (1976)
John Robert MILLER, Appellant,
v.
The STATE of Florida, Appellee.
No. 75-941.
District Court of Appeal of Florida, Third District.
March 17, 1976.
Phillip A. Hubbart, Public Defender, and Karen Gottlieb, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Joel D. Rosenblatt, Asst. Atty. Gen., and Charles L. Hauck, Legal Intern, for appellee.
Before HAVERFIELD and NATHAN, JJ., and CHARLES CARROLL (Ret.), Associate Judge.
PER CURIAM.
Appellant, John Robert Miller, was indicted on a charge of first degree murder. Upon trial, a jury found him guilty of first degree murder. The trial court reduced the charge to second degree murder, entered judgment and sentenced appellant to life imprisonment.
Appellant seeks review of his conviction and sentence. The ground he relies on for reversal is insufficiency of the evidence to support a conviction of second degree murder, in that he acted in self defense. We have carefully considered this point in the light of the record and briefs and we find that no reversible error has been shown. The record discloses that the case was fully and fairly tried, and that the verdict of *545 guilty of first degree murder, as reduced to second degree murder, is supported by the evidence. On appeal, this court will not substitute its judgment (of matters exclusively within the province of the jury such as the weight to be accorded evidence, and the credibility of the witness by whom it is adduced) for that of the jury, nor will it pit its judgment against that of the jury in the determination of factual issues presented at trial. Loprince v. State, Fla.App. 1969, 218 So. 2d 212; Jefferson v. State, Fla.App. 1974, 298 So. 2d 465, 466.
Accordingly, the judgment and sentence is affirmed.